Citation Nr: 0637506	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-44 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from February 1945 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO).   


FINDINGS OF FACT

1.  The veteran's only service-connected disability is 
filariasis with elephantiasis and severe adenitis of the left 
leg, currently rated as 100 percent disabling. 

2.  The veteran's service-connected disability has not 
resulted in loss or permanent loss of use of one or both 
feet; loss or permanent loss of use of one or both hands; 
permanent impairment of vision of both eyes with central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20° in the better eye.  

3.  The service-connected disorder also has not resulted in 
ankylosis of one or both knees or one or both hips.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility 
for assistance in acquiring an automobile or other conveyance 
with adaptive equipment, or for adaptive equipment only, are 
not met.  38 C.F.R. §§ 3.808, 4.14, 17.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that each of the content 
requirements of notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) has been fully satisfied.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The communications, such as a letter 
from the RO dated in May 2004 provided the appellant with an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The May 2004 letter specifically told the appellant to submit 
any evidence in his possession.  With respect to whether the 
veteran was provided an explanation of the evidence needed to 
support his claim, the Board notes that the veteran was 
provided with the full text of applicable regulations in a 
statement of the case issued in November 2004, and his case 
was subsequently readjudicated in May 2005.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  VA notice should have 
contained information as to a potential effective date to be 
assigned in the event the case was granted, however, since 
the claim is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's recent treatment 
records.  He has been afforded a VA examination.  He has had 
a hearing.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

The veteran contends that he is entitled to an automobile or 
other conveyance and adaptive equipment based on impairment 
due to his service-connected disability.  He asserts that he 
is unable to use his left leg to drive.  

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance in an 
amount not exceeding the amount specified in 38 U.S.C. 3902 
(including all State, local, and other taxes where such are 
applicable and included in the purchase price) and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant meets the requirements of paragraphs (a), 
(b) and (c) of this section.
(a) Service. The claimant must have had active military, 
naval or air service.
(b) Disability. (1) One of the following must exist and be 
the result of injury or disease incurred or aggravated 
during active military, naval or air service; 
(i) Loss or permanent loss of use of one or both feet; 
(ii) Loss or permanent loss of use of one or both hands; 
(iii) Permanent impairment of vision of both eyes: Central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or central visual acuity of more than 
20/200 if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20° in the better eye. 
(iv) For adaptive equipment eligibility only, ankylosis of 
one or both knees or one or both hips.   See 38 C.F.R. 
§ § 3.808 (Automobiles or other conveyances; certification.)

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance. The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump prosthesis. 38 C.F.R. §§ 3.350(a)(2)(i), 4.63

Automobile adaptive equipment may be authorized if the Under 
Secretary for Health or designee determines that such 
equipment is deemed necessary to insure that the eligible 
person will be able to operate the automobile or other 
conveyance in a manner consistent with such person's safety 
and so as to satisfy the applicable standards of licensure 
established by the State of such person's residency or other 
proper licensing authority. 
(a) Persons eligible for adaptive equipment are: 
(1) Veterans who are entitled to receive compensation for 
the loss or permanent loss of use of one or both feet; or 
the loss or permanent loss of use of one or both hands; or 
ankylosis of one or both knees, or one of both hips if the 
disability is the result of injury incurred or disease 
contracted in or aggravated by active military, naval or air 
service. 
(2) Members of the Armed Forces serving on active duty who 
are suffering from any disability described in paragraph 
(a)(1) of this section incurred or contracted during or 
aggravated by active military service are eligible to 
receive automobile adaptive equipment. 
(b) Payment or reimbursement of reasonable costs for the 
repair, replacement, or reinstallation of adaptive equipment 
deemed necessary for the operation of the automobile may be 
authorized by the Under Secretary for Health or designee.
See 38 C.F.R. § 17.156   (Eligibility for automobile 
adaptive equipment.)

The veteran has previously established service connection for 
filariasis with elephantiasis and severe adenitis of the left 
leg, rated as 100 percent disabling from August 23, 1966.

The veteran testified during a hearing held at the RO in 
February 2005 that he had severe impairment of his legs and 
doctors at one time had told him that they would have to be 
amputated because they had turned black with ulcers and 
bleeding.  He said that his legs swelled up.

The evidence which is of record includes a letter numerous VA 
medical treatment records reflecting complaints pertaining 
primarily to nonservice-connected disabilities, with some 
references to the service-connected disability.  For example, 
a progress note dated in October 2003 stated that the veteran 
had impaired ambulation capacities secondary to chronic 
lymphedema.  It was noted that better mobility might be 
achieved with an assistive device for walking.  A physical 
therapy note dated in February 2004 reflects that the veteran 
had reached a goal of walking 830 feet in 22 minutes assisted 
by a walker.  Other records contain similar information.  

The most pertinent item of evidence is the report of a VA 
examination conducted in June 2004.  The examination report 
reflects that the examiner conducted a physical examination, 
and noted that the veteran was service connected for 
filariasis, but also had been a diabetic for over 20 years 
and had peripheral neuropathy for over 15 years.  The veteran 
complained of swelling of the left lower extremity since he 
was released from active duty.  Five years ago, the veteran 
developed ulcers on the feet and developed an infection and 
was found to have peripheral vascular disease in the lower 
extremities.  He was prescribed a pair of Canadian crutches 
at that time.  He continued to use them and had been advised 
to use a wheelchair also.  On examination, motor examination 
of the proximal left leg was 4/5.  There were no involuntary 
movements, fasciculations, and the tone was normal in all 
four extremities.  On sensory examination, there was loss of 
pinprick distally bilaterally in both lower extremities from 
the knee down.  The examiner made the following diagnoses:

1.  Filariasis, left leg with lymph-edema and 
superimposed severe sensorimotor diabetic peripheral 
neuropathy in both lower extremity with symptomatology 
as described; 
2.  There is no clinical criteria or evidence to 
consider loss of use in the lower extremities or feet; 
[emphasis added]
3.  The need for an assistive device like crutches and 
wheelchair was imposed by severe diabetic sensorimotor 
complication in the lower extremities such as neuropathy 
and peripheral vascular disease; however the filariasis 
in the left leg more likely than not is a contributing 
factor for the disability as well.

After reviewing all relevant evidence, the Board finds that 
the veteran's contention that his service-connected 
disability causes impairment which warrants benefits such as 
an automobile or adaptive equipment is not supported by the 
medical evidence.  The preponderance of the evidence reflects 
that the veteran's service-connected disability has not 
resulted in loss or permanent loss of use of one or both 
feet; loss or permanent loss of use of one or both hands; 
permanent impairment of vision of both eyes with central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20° in the better eye.  The Board finds that 
although there is substantial impairment of use of the left 
leg, the objective examination findings demonstrate that the 
veteran continues to retain some use and strength in the leg.  
The evidence does not demonstrate that the impairment is so 
severe that the veteran would be equally well served by an 
amputation stump with a prosthesis.  The only medical opinion 
on that point weighs against the claim.  The VA examiner 
specifically found that there was no loss of use.  Although 
the examiner further stated that the filariasis contributed 
to the need for crutches and/or a wheelchair, such factors 
are not contemplated under the regulatory criteria for 
allowance of automobile benefits.  The Board also finds that 
the disorder has not resulted in ankylosis of one or both 
knees or one or both hips.  The medical evidence which is of 
record does not contain any indication that ankylosis has 
ever been diagnosed.  Accordingly, the Board concludes that 
the criteria for entitlement to an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only, are not met.


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with adaptive 
equipment, or for adaptive equipment only, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


